Citation Nr: 0406131	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  98-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
to include claimed as due to undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by subcutaneous nodules of the left forearm, to 
include claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his sister




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
November 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  July 1998 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In January 2002, the Board decided certain issues then in 
appellate status and remanded the issues listed on the first 
page of this decision to the RO for further development of 
the evidence.  The case was returned to the Board in January 
2004.


FINDINGS OF FACT

1.  The veteran's headaches have been attributed to the known 
clinical diagnosis of migraine headaches.

2.  The veteran's history of subcutaneous nodules of the left 
forearm has been attributed to the known clinical diagnosis 
of lipoma.

3.  There is no competent medical evidence relating the 
veteran's current migraine headaches to his active service.

4.  There is no diagnosis of a current disability manifested 
by subcutaneous nodules of the left forearm.




CONCLUSIONS OF LAW

1.  Service connection for migraine headaches, to include 
claimed as due to undiagnosed illness, is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2003).

2.   Service connection for a disability manifested by 
subcutaneous nodules of the left forearm, to include claimed 
as due to undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  The VCAA applies to all 
pending claims for VA benefits and provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA.  The VCAA also 
provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  An implementing regulation provides that VA will 
request that the claimant provide any evidence in the 
claimant's possession which pertains to the claim.  See 
38 C.F.R. § 3.159(b) (2003).

In the instant case, VA has fulfilled the duty to assist 
under the VCAA and the implementing regulation.  With regard 
to the duty to assist, the RO obtained all evidence 
identified by the veteran as pertinent to his claims and, in 
addition, afforded him VA medical examinations to determine 
the likely etiology of his claimed disabilities.  Although VA 
was unable to secure the veteran's service medical records, 
except for a copy of the report of his examination for 
enlistment, in February 2003, the National Personnel Records 
Center reported that no other service medical records were on 
file or available, and so the duty to assist has been 
fulfilled in that regard.  See 38 C.F.R. § 3.159(c)(2) 
(2003).  All evidence necessary for an equitable resolution 
of the claims on appeal has been obtained.

With regard to VA's duty to notify the veteran under the 
VCAA, a VCAA notice letter sent to the veteran by the RO in 
April 2001 fulfilled the factors of the required notice under 
the statute.  In addition, the Board's remand of January 2002 
fulfilled the fourth factor of the required notice as set 
forth in the implementing regulation by notifying the veteran 
that he might submit additional evidence in support of his 
claims.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) addressed the contents of the notice which is 
required by the VCAA and held that such notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date on which the VCAA was 
enacted.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.

The Board notes that while the Pelegrini decision did not 
address how the Secretary can cure a defect in the timing of 
the notice issued under section 5103 of the VCAA, the 
decision did acknowledge that such a defect could be harmless 
because it was not prejudicial to the claimant.  The Board 
finds VA has fulfilled its duty under the VCAA and its 
implementing regulation concerning notice.  The due process 
purpose of that requirement has been satisfied in this case, 
even though the notice provided to the veteran did not come 
before initial adjudication of the claim for special monthly 
pension by the AOJ.  

The Board observes that when it reviews an RO decision on 
appeal, it reviews that decision de novo and must consider 
all of the evidence presented in the case.  Indeed, an 
adverse decision of the RO that is "affirmed" by the Board 
upon de novo review is subsumed by the appellate decision, 
which becomes the single and sole decision of the Secretary 
in the case.  See 38 C.F.R. § 20.1104 (2003).  While not 
literally the first decision in the case, a decision of the 
Board amounts for all intents and purposes to an initial 
review of the claim.  Moreover, the purpose of the 
requirement of section 5013 concerning notice is that 
claimants of VA benefits be given an adequate opportunity to 
produce or identify evidence in support of their claims 
before those claims are decided, so that the decision that is 
rendered is one that considers all of the pertinent evidence.  
Once evidence development and notice are accomplished, as 
they have been in this case, the due process intended by the 
VCAA has been satisfied and there is no prejudice to the 
claimant if the Board decides his claim on appeal.  
Furthermore, although the required elements of a VCAA notice 
were provided to the veteran in 2 documents rather than in 
one document, the Board finds that any error in not providing 
a single notice to the appellant covering all content 
requirements was harmless and non-prejudicial, in that VA 
secured all pertinent records of medical treatment of the 
veteran and provided the veteran with ample opportunity to 
submit additional evidence in support of his claim.  The 
Board concludes that the claims on appeal should be decided 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2003) 
provide that VA shall pay compensation to a Persian Gulf War 
veteran who "exhibits objective indications of chronic 
disability" (manifested by certain signs or symptoms).  To 
qualify, the disability must become manifest to a degree of 
10 percent or more prior to December 31, 2006, and the 
disability cannot otherwise be attributable to any known 
clinical diagnosis.  "Objective indications" include both 
objective evidence perceptible to an examining physician and 
other nonmedical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(2).   To be 
"chronic" a disability must have existed for six months or 
more or have exhibited intermittent episodes of improvement 
and worsening over a six-month period.  Id.

The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Turning to the 
medical nature of the claims at issue, the Board finds that 
the claims for service connection for migraine headaches and 
a disability manifested by subcutaneous nodules of the left 
forearm as due to undiagnosed illness are excluded by 
application of the regulation, as 38 C.F.R. § 3.317(a)(1)(ii) 
provides that the disability by history, physical 
examination, and laboratory tests must not be attributed to 
any known clinical diagnosis.  At a VA Persian Gulf 
examination in June 1995, the pertinent diagnosis was 
headaches, rule out migraines.  In 1999, at a VA neurological 
clinic, the veteran was treated for migraine headaches with 
medication.  At a VA neurological examination in May 2003, 
the impression was history of migraine headaches.  Migraine 
headache is a known clinical diagnosis, and so the claim for 
service connection for migraine headaches as due to 
undiagnosed illness must be denied.  VA treatment records 
show that, in July 1998, the veteran underwent surgery to 
excise a lipoma from the area of his left wrist.  At a VA 
dermatological examination in May 2003, a surgical scar on 
the left distal forearm was noted and no additional lipomas 
were found.  Lipoma is a known clinical diagnosis, and so the 
claim for service connection for subcutaneous nodules of the 
left forearm as due to undiagnosed illness must be denied.  
See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2003).

The Board will next consider the veteran's claims for service 
connection for migraine headaches and a disability manifested 
by subcutaneous nodules of the left forearm on a direct 
basis.  As noted above, the veteran's service medical records 
are not available.  However, he does not claim to have had 
migraine headaches or subcutaneous nodules of the left 
forearm while he was on active duty.

With regard to migraine headaches, at a VA neurology clinic 
in December 1995, the veteran complained of having headaches 
for 2 years.  The assessment was migraine headaches, well 
controlled on medication.  In January 1998, statements were 
received from the veteran's brother and 2 of his friends to 
the effect that he had headaches.  In July 1999, the 
veteran's mother also stated that he had headaches.  At a 
hearing before a hearing officer in July 1999, the veteran 
described his headaches but did not comment on their time of 
onset.  At the VA neurological examination in May 2003, the 
veteran stated that his headaches began in 1993, which, the 
Board notes, was over a year after his separation from active 
service.  He described the headaches as bifrontal, retro-
orbital, and throbbing.  The examiner noted that the veteran 
had no history of head injury in service or prior to the 
onset of his headaches in 1993.  The examiner stated that his 
review of the veteran's medical records showed no evidence of 
any structural abnormality of the central or peripheral 
nervous system.  The examiner offered an opinion that the 
veteran's headaches were not related to his military service, 
to include service in the Persian Gulf.

With regard to subcutaneous nodules of the left forearm, as 
noted above, a lipoma was excised from the left upper 
extremity in July 1998.  At the hearing in July 1999, the 
veteran remarked on the surgical scar on his left forearm but 
he did not comment on the time of onset of the lipoma excised 
in 1998.  At a VA dermatological examination in May 2003, the 
examiner found some abnormalities of the skin, but none on 
the skin of the left forearm, except for a surgical scar.  
The examiner found no evidence of a recurrence of the lipoma 
which had been excised from the area of the veteran's left 
wrist and no evidence of any additional lipomas.  Service 
connection presupposes a diagnosis of a current disease.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Because 
there is no evidence of a diagnosis of any current 
abnormality of the skin of the left forearm or of any 
subcutaneous disorder of the left forearm, direct service 
connection for a disability manifested by subcutaneous 
nodules of the left forearm must be denied on that basis.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003); Rabideau, supra.

The Board notes that there is no competent medical evidence 
relating the veteran's current migraine headaches to his 
active service, and there is no diagnosis of a current 
disability manifested by subcutaneous nodules of the left 
forearm.  As a layman, the veteran is not qualified to offer 
an opinion on questions of medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  The Board concludes that the preponderance of the 
credible evidence is against the veteran's claims for service 
connection for migraine headaches and a disability manifested 
by subcutaneous nodules of the left forearm, to include as 
due to undiagnosed illness, and entitlement to those benefits 
is not established.  See 38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003); Rabideau, 
supra.
  
As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for migraine headaches, to include claimed 
as due to undiagnosed illness, is denied.

Service connection for a disability manifested by 
subcutaneous nodules of the left forearm, to include claimed 
as due to undiagnosed illness, is denied.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



